    Case 1:20-cv-00251-H Document 15 Filed 06/03/21              Page 1 of 1 PageID 39



                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                 ABILENE DIVISION

GEORGE L. THOMAS, individually,
and on behalf of all others similarly
siruated,

       Plaintiff,
                                                            No. l:20-CV-251-H


CONSI.IMER CELLULAR, INC.,

       Defendant.
                         ADMIMSTRATfYE CLOSI,JRE ORDER
       George L. Thomas has advised the Court that the parties have settled this case.    See


Dkt. No. 14. Accordingly, this case is adminisratively closed for statistical purposes

without prejudice to it being reopened to enter a judgment or order of dismissal or for

further proceedings if the settlement is not consummated.

       Soordered onJvne      3   ,2021.




                                           JAME        SLEY HENDRIX
                                                   D STATES DISTRICT JUDGE
